                                                                                                 FILED
                                                                                                AUG 0 1 2019
                                                                                                 SUSANY. SOONG
                                                                                          CLERK, U.S. DISTRICT COURT
                                                                                       NORTHERN DISTRICT OFCALIFORNIA

                                                   UNITED STATES DISTRICT COURT

                                                  NORTHERN DISTRICT OF CALIFORNIA




                  UNITED STATES OF AMERICA                                 Case No.l9-mj-71159-MAG
                                     Plaintiff,
                                                                           Charging District's Case No. 2:18-CR-39
                           V.
                                                                           RFB

           10     JAMES GUZMAN,                                            District of Nevada

                                     Defendant.
           11

      ed   12                                 COMMITMENT TO ANOTHER DISTRICT

           13          The defendant has been ordered to appear in the District of Nevada.
.sa u      14   The defendant may need an interpreter for this language: n/a.
 is <^-i
 CO   O

•q         15          The defendant:               pC) will retain an attorney.
 w    "C

•2 (5      16                                       ( ) is requesting court-appointed counsel.
'O  S
 <U D
           17          The defendant remains in custody after the initial appearance.

           18

           19           IT IS ORDERED: The United States Marshal must transport the defendant, together with

           20   a copy of this order, to the charging district and deliver the defendant to the United States Marshal
           21   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

           22   of the charging district should immediately notify the United States Attorney and the Clerk of the
           23   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

           24   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

           25   charging district.

           26   Dated: August 1, 2019

           27
                                                                       ELIZABETH D. LAPOR^
                                                                       United States Magistrate Judge
           28
